Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, filed February 22, 2022, are examined on the merits.
Response to Arguments
On pages 6-7, Applicant’s argument by claim amendment to overcome the 35 USC 101 rejection is persuasive.  The rejection has been withdrawn.
On pages 7-8, Applicant’s argument by claim amendment to overcome the 35 USC 102 and 103 rejections is persuasive.  The rejections have been withdrawn.  However, the amendment introduces new issues as discussed below.  Further, the new limitations attributed with the Broadest Reasonable Interpretation (BRI) have been addressed with Utsumi et al. (Utsumi hereafter, US 20180128863 A1) as necessitated by claim amendments.  It is suggested that Applicant clarify by claim amendment to overcome the rejections discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recites “similar periodical variation tendencies” which causes the claim to be vague and indefinite because it is not clear as to what criteria being used to determine “similar periodical variation tendencies.”  For example, the limitation of “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Due to the vague and indefinite issue with the amended claims, the limitations have been attributed with the Broadest Reasonable Interpretation (BRI) for the prior art rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al. (Bhagwan hereafter, US 2009/0313282 A1) and Utsumi et al. (Utsumi hereafter, US 20180128863 A1).
Claim 1, Bhagwan discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising:

acquiring time-series data indicating a temporal variation of an index, the index indicating a usage state of each of one or more resources that are used by multiple processes (page 7, [0047], e.g. Given a sufficiently large number of data points, the effect of D in equation (7) can be nullified. In other words, if a conventional time series analysis method is used to generate a matrix of predictions Y' for Y, then a corresponding matrix of predictions X' for X can be given by the equation X'=Y'-D);

generating, based on the acquired time-series data, an operation-data matrix including vectors as columns or rows such that each of the vectors indicates the time-series data at a predetermined time interval and includes as an element the index indicating the usage state of one of the one or more resources at the predetermined time interval (page 7, [0047], e.g. Given a sufficiently large number of data points, the effect of D in equation (7) can be nullified. In other words, if a conventional time series analysis method is used to generate a matrix of predictions Y' for Y, then a corresponding matrix of predictions X' for X can be given by the equation X'=Y'-D);

performing nonnegative matrix factorization on the generated operation-data matrix to generate a basis matrix including a predetermined number of basis vectors as columns or rows (page 5, [0033], e.g. Examples of other suitable learning algorithms which can be employed to perform the BSS procedure include a conventional non-negative matrix factorization algorithm, and page 7, [0048], e.g.  First, the particular (n-m) row(s) of X whose element values are significantly smaller than the element values in the other rows of X are removed from X 308. It is noted that some of the elements values in the removed row(s) of X could even be negative. This process step 308 results in X having m rows which correspond to m valid categories of ASRs. Then, the particular (n-m) column(s) of A which correspond to the row(s) that were removed from X are removed from A 310);

extracting one or more component values indicated by each of the predetermined number of the basis vectors included in the generated basis matrix, the extracted one or more components values corresponding to the one or more resources, respectively (page 1, [0003], e.g. A prescribed number of resource usage data points can be successively extracted from the AHF, page 2, [0017], e.g. the procedure generally includes a resource usage data extraction phase 100 followed by an ASR categorization and AHF resource usage pattern prediction phase 102, page 6, [0041], e.g. the second stage 106 computes an estimate for the number m of different categories of ASRs received by the AHF from the T resource usage data points that were extracted from the n resource types in the AHF (i.e. the elements of {tilde over (R)}). For the following reasons, this computation can be performed by determining the rank of {tilde over (R)}. Given the n different resource types in the AHF whose usage was measured 100, and assuming there are m different categories of ASRs where n.gtoreq.m, then the vectors r.sup..about.t in {tilde over (R)} will lie on an m-dimensional hyper-plane in an n-dimensional space. This implies that all the data points in r.sup..about.t can be expressed as a linear combination of the m different r.sup..about.t vectors); and
outputting information on the extracted one or more component values as usage states of the one or more resources that are used by each of the multiple processes (page 9, [0061], e.g. computing device 600 also includes an input device(s) 614 and output device(s) 616).
However, Bhagwan does not discloses forming a load model in which the index is proportional to a processing amount of each of the multiple processes, the load model to separate, from the time-series data associated with each of the one or more resources, pieces of component data having similar periodical variation tendencies at predetermined time intervals…the basis vectors indicating the component data of the one or more resources having similar periodical variation tendencies at the predetermined time intervals.  
Utsumi discloses forming a load model in which the index is proportional (page 8, [0124], e.g. the segmentation processing unit 3009 computes an evaluation index value in order to evaluate the number of patterns based on the classification result (S114). Specifically, the segmentation processing unit 3009 computes the evaluation index value with respect to the number of patterns using an index, such as an Akaike information quantity reference, that measures a cohesive property inside of each classified data set. and an index, such as a margin, that measures a separation property of each classified data set) to a processing amount of each of the multiple processes, the load model to separate, from the time-series data associated with each of the one or more resources, pieces of component data having similar periodical variation tendencies at predetermined time intervals (page 4, [0056], e.g. segmentation processing unit 3009 is a program which has a function of performing classification on contracted demands, in which tendencies of periodical variations in electric power consumption are similar among the respective data sets, based on the respective data sets which are generated by the classification granularity adjustment processing unit 3008, and generating representative demand patterns from the respective data sets, and page 8, [0111], e.g. the segmentation processing unit 3009 classifies the unit data for demand pattern generation into subsets, in which the tendencies of the periodical demand variations are similar, and generates a pattern of demand (hereinafter, referred to as a demand pattern) for each representative subset based on a classification result (S104))…the basis vectors indicating the component data of the one or more resources having similar periodical variation tendencies at the predetermined time intervals (page 1, [0003], e.g. for example, PTL 1 discloses a method for separating past chronological electric power demand data into long-period variation demand data and short-period variation demand data, calculating a demand prediction value of a short time in the future for a long-period variation demand using a transition vector method based on the long-period variation demand data, and calculating a demand prediction value of a short time in the future for a short-period variation demand using a local fuzzy-constitution method based on the short-period variation demand data).
Utsumi discloses a way as to minimize an error between an estimated value or a predicted value of energy demand at a historical date and time, and the actual observed value at said date and time; and the energy demand value at an arbitrarily defined date and time is estimated or predicted on the basis of the determined results (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Utsumi to improve the method of Bhagwan to minimize errors.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Bhagwan with the segmentation of Utsumi to reduce errors.
Claim 3, Bhagwan as modified discloses the predetermined number is set based on a number of processes to be performed by using at least one of the one or more resources (Bhagwan, page 1, [0003], e.g. he AHF resource usage signature matrix and the ASR categorization matrix can be computed in an iterative manner for an increasing number of categories until either the number of categories equals the number of different types of resources in the AHF whose usage is measured).

Claim 4, Bhagwan as modified discloses the predetermined number is set based on a number of dimensions of the vectors (Bhagwan, page 6, [0041], e.g. Given the n different resource types in the AHF whose usage was measured 100, and assuming there are m different categories of ASRs where n.gtoreq.m, then the vectors r.sup..about.t in {tilde over (R)} will lie on an m-dimensional hyper-plane in an n-dimensional space).

Claim 5, Bhagwan as modified discloses the one or more resources include different types of resources in a single device (Bhagwan, claim 20, e.g.  successively extracting a prescribed number of resource usage data points from the AHF, wherein each data point comprises, an aggregate count of the number of ASRs received by the AHF during a prescribed duration time window, and an aggregate measurement of AHF resource usage for each of a prescribed number n of different types of resources in the AHF during the time window).

Claim 6, Bhagwan as modified discloses the one or more resources include resources in different devices (Bhagwan, claim 20, e.g.  successively extracting a prescribed number of resource usage data points from the AHF, wherein each data point comprises, an aggregate count of the number of ASRs received by the AHF during a prescribed duration time window, and an aggregate measurement of AHF resource usage for each of a prescribed number n of different types of resources in the AHF during the time window).
Claim 7, Bhagwan as modified discloses dividing the time-series data into pieces of the time-series data such that the pieces of the time-series data respectively correspond to time intervals each equal to the predetermined time interval (Bhagwan, page 8, [0052], e.g. comparison between X.sub.m and X.sub.(m-1) can be performed in a variety of different ways. In an exemplary embodiment, the root mean square (RMS) difference between every element in X.sub.m and its corresponding element in X.sub.(m-1) can be divided by m, resulting in a difference indicator value); and generating the operation-data matrix including vectors such that the vectors include as elements one or more indexes indicated by the pieces of the time-series data (page 8, [0053], e.g. a flow diagram of an exemplary embodiment of a process for predicting the elements of a future AHF resource usage pattern matrix R' from A and X. As exemplified in FIG. 7, the process starts with predicting the elements of a future ASR categorization matrix X' from the elements of X 700 using a conventional time-series analysis method).
Claims 8 and 9, Bhagwan as modified discloses a method performed by a computer and an apparatus (Bhagwan, page 8, [0057], e.g. computing device 600. In its simplest configuration, computing device 600 typically includes at least one processing unit 602 and memory 604. Depending on the specific configuration and type of computing device, the memory 604 can be volatile (such as RAM), non-volatile (such as ROM and flash memory, among others) or some combination of the two. This simplest configuration is illustrated by dashed line 606) for performing the steps cited above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al. (Bhagwan hereafter, US 2009/0313282 A1), as applied to claims 1 and 3-9 above, in view of Smaragdis, P., (Smaragdis hereafter, US 20050222840 A1).
Claim 2, Bhagwan as modified discloses the claimed invention except for the limitation of performing nonnegative matrix factorization on the operation-data matrix to generate a weight matrix including the predetermined number of weight vectors as rows or columns such that the generated matrix is represented as a product of the basis matrix and the generated weight matrix; and outputting information on each of the predetermined number of the weight vectors included in the weight matrix.  Smaragdis discloses performing nonnegative matrix factorization on the operation-data matrix to generate a weight matrix including the predetermined number of weight vectors as rows or columns such that the generated matrix is represented as a product of the basis matrix and the generated weight matrix; and outputting information on each of the predetermined number of the weight vectors included in the weight matrix (page 2, [0028], e.g. input non-negative matrix is factored into a set of non-negative bases matrices and a non-negative weight matrix. The set of bases matrices and the weight matrix represent the plurality of individual signals at the different instances of time).  Smaragdis disclose an improvement to extend NMF for time series data streams. Then, it would be possible to apply NMF to the problem of source separation for single channel inputs (page 1, [0004]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Smaragdis to improve the method of Bhagwan as modified to apply NMF to the problem of source separation for single channel inputs.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Bhagwan as modified with the weight matrix of Smaragdis apply NMF to the problem of source separation for single channel inputs.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152